Under the rulings of this court and of the Supreme Court, a non-resident corporation is for the purposes of suit a resident of the county of this State in which it has an office, agent, and place of business, and an action will lie against such corporation and a resident joint defendant tort-feasor in such county, even though the resident joint tort-feasor resides in a different county.
                        DECIDED OCTOBER 26, 1946.
Mrs. Nellie Chambers Rice instituted an action for damages, based on a joint cause of action, against American Thread Company, a non-resident corporation with an agent, office, and place of business in Whitfield County, Georgia; and against W. S. Dickey Clay Manufacturing Company and Carl Alfred Gaines, nonresident motorists; and against T. J. Quinton, a resident of Murray County, Georgia. The suit was filed in the Superior Court of Whitfield County, Georgia. The cause of action allegedly arose in Murray County. Quinton filed a demurrer to the petition on the ground that Murray County and not Whitfield County was the proper venue of the action. The court overruled the demurrer, and Quinton excepted.
The Supreme Court has several times held that a non-resident corporation is for purposes of suit a resident of the county in Georgia in which it has an office, agent, and place of business, and has held in one case that a joint action lies against it and a resident of Georgia in the county in which the corporation has an agent, office, and place of business, even though the joint defendant resides in another county. Southern Ry. Co. v.Grizzle, 124 Ga. 735 (53 S.E. 244, 110 Am. St. Rep. 191). As stated in that case, there could otherwise be no joint action against a non-resident and a resident because the Constitution only authorizes joint suits against persons residing in counties of the State. The statement that a non-resident is a resident for purposes of suit is made in the following cases, among others:King v. Atlantic Coast Line R. Co., 160 Ga. 842
(129 S.E. 86); Southern Ry. Co. v. Grizzle, supra; Hirsch v.Shepherd Lumber Corp., 194 Ga. 113 (20 S.E.2d 575). Rulings similar to that of the Grizzle case have also been made by this court in several cases, some of which are Southern Ry.Co. v. Sewell, 18 Ga. App. 544 (90 S.E. 94); Boone Co. v.Owens, 51 Ga. App. 739 (181 S.E. 519). See also Carlan v.Fidelity  Casualty Co., 183 Ga. 715 (189 S.E. 527). Under the foregoing authorities, the court did not err in overruling the demurrer.
Judgment affirmed. Sutton, P. J., and Parker, J., concur. *Page 438